      Case 3:21-cv-00041-DPM Document 25 Filed 05/04/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CLAYTON M. JACKSON,                                     PLAINTIFF
REG. #02682-509

v.                        No. 3:21-cv-41-DPM

DANE BARNUM, Sgt., Greene County
Detention Center; FELICA ROLAND,
CpJ/fransport Officer, Greene County
Detention Center; and WESLEY
MASSING, Detention Officer,
Greene County Detention Center                          DEFENDANTS

                            JUDGMENT
     Jackson's complaint is dismissed without prejudice.




                                                   I'
                                 D .P. Marshall Jr.
                                 United States District Judge
